Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.  Claims 4, 6-8 and 18 are canceled.  Claims 1-3, 5, 9-17, 19-25 are presented for examination.

Claim Interpretation
This application includes one or more claim limitations that use the word ” applet” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because 1) the term “applet” is not considered a generic place holder, 2) according to the specification it is only software.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, 12, 16, 17, 19-21, 24, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parlange et al. (2008/0277482 A1), in view of SKLOVSKY et al. (2008/0162361 A1), in further view of Olson et al. (2013/0320080 A1)

FIG. 1A illustrates an example application 100 in which a mobile device (depicted as a cell phone 103) can be used in a smart card application, such as a mass transit ticketing application. In particular, FIG. 1A illustrates an application in which the cell phone 103 can be used to gain access to a mass transit system, (e.g., through a turnstile 106). As shown, the turnstile 106 can include a conventional paper ticket acceptor 109, as well as a contactless reader 112 (e.g., a smart card reader) that can be used to authenticate a smart card or smart card-enabled device, such as the cell phone 103. 
-- Other applications are contemplated. In particular, the example smart card-enabled cell phone 103 shown in FIG. 1A and described herein can be used in smart card applications outside of a mass -transit environment (e.g., access control applications, digital wallet applications, identification authentication applications, etc.).
--As a specific example, the signal 150 shown in FIG. 1B can correspond to a time-varying electromagnetic field characterized by ISO Standard 14443 type B communication. In particular, the frequency f.sub.c can be 13.56 MHz, the nominal amplitude of the electromagnetic field can be in a range of 1.5 A/m and 7.5 A/m (at a specified distance from the contactless reader 112) and the modulated amplitude can be approximately 90% of the nominal amplitude (e.g., to implement 10% amplitude-shift keying (10% ASK)).
-receiving, by the wirelessly-enabled device, a first command from a credit card reader; -initiating a first command-based timer in response to receiving the first command from the credit card reader (see e.g. paragraphs 0069, 0048 , 007, 0045, 0027 --. For example, in some implementations, the mobile device 103 includes a timer 337 or 340 that is started when the request 139 is received (401) by the second interface 130.
0007-The mobile device can further include a programmable timer that is configured to be started in response to receipt by the second interface of the information request.
0045-In particular, in some implementations, an ISO 14443 contactless reader repeatedly (e.g., substantially continuously) broadcasts a "request" command (e.g., REQA or REQB (Request Type A or Request Type B)) or "wake up" command (e.g., WUPA or WUPB (Wake Up Command Type A or B)) that solicits an "answer" command (ATQA or ATQB (Answer to Request Type A or B)) from a smart card or smart card-enabled device ("receiving device") 103 in functional proximity to the contactless reader.)
--wherein the first command-based timer represents an allotment of time that the wirelessly-enabled device waits before providing an indication [ … ](see e.g. paragraphs 0058, 0059, 0042-0044, ---0058] Upon receiving (205) a request from the contactless reader 112, the first interface 124 can load a predetermined value into the timer 337, then start the timer (e.g., initiate a backwards count by the timer 337 from the predetermined value to zero). -0059] As described above, the predetermined value that is loaded into the timer 337 can be selected such that appropriate timing requirements are met. Various latencies in processing data in the device 103 can be accounted for by the predetermined value.
0042] In some implementations, the retrieved information is not provided by the integrated circuit card 127 until it is determined (232) that the timer 136 has reached a predetermined value. In other implementations (not shown) the contactless reader interface 130 can receive (223) the information as soon as it is available from the integrated circuit card 127, but can hold off providing (226) the received information to the contactless reader 112 until the timer 136 reaches a predetermined value. 
[0043] The timer module 136 and associated timer function can be implemented in many ways. For example, a timer can be started when timing of an event is to begin, and the timer can count down and trigger another event when it reaches a zero value. As another example, a timer (e.g., digital timer) can be cleared, started when timing of an event is to begin, and the timer can count up to a predetermined value. Upon reaching the predetermined value, the timer can cause another event to occur.
0044] The actual period of time tracked by the timer or timer function can be selected such that overall response time 232 from transmission (202) of a request for the information from the contactless reader 112 to the corresponding receipt (229) of a response is within specified requirements, e.g., of a corresponding communication protocol. For example, in ISO 14443 type A communication, certain responses from smart cards or smart card-enabled devices are only recognized if provided 86.4 .mu.S, after a corresponding request. In such communication, the timer 136 can be configured or tuned such that the time marked by the timer 136, plus latencies associated with various interfaces (e.g., latencies to transmit and receive the initial request and provide and receive the corresponding response) yield appropriate timing (e.g., 86.4 .mu.S in some implementations).
-setting a duration of the first command-based timer [based at least in part on a command type of the first command] (see e.g. paragraphs 0058, 0059, 0046  --As shown, the timer 337 or 340 can be driven by a corresponding timing reference (e.g., timing reference 334 or 331) and can be employed by the device 103 to enforce proper timing of certain events. For example, as described above with reference to FIG. 2, overall response time 232 from a transmission (202) by the contactless reader 112 to a response by the device 103 can be very important (i.e., timing requirements may need to be precisely met). Upon receiving (205) a request from the contactless reader 112, the first interface 124 can load a predetermined value into the timer 337, then start the timer (e.g., initiate a backwards count by the timer 337 from the predetermined value to zero). After the timer 337 has been started (214), the first interface 124 can cause the requested information to be retrieved from, for example, the memory 324. When the timer 337 expires (e.g., reaches zero in this example), the retrieved information can be provided to the second interface 130 for communication to the contactless reader 112.
[0059] As described above, the predetermined value that is loaded into the timer 337 can be selected such that appropriate timing requirements are met.
[0046] In some implementations, each discrete exchange of information can have its own timing parameters. For example, in some exchanges of information, the timer module 136 can be programmed such that the response time 232 is 86.4 .mu.S; for other exchanges, the timer module 136 could be programmed such that the response time 232 is, for example, 91.2 .mu.S, 95.9 .mu.S, 100.6 .mu.S, or some other value. )
The Examiner notes that the predetermined value loaded into the timer varies (different timing parameters).  Therefore, it is clearly anticipated that the duration of time is associated with specific events, including different commands.  In addition, a backwards count indicates setting a duration of the time.
Parlange et al. disclose first command-based timer represents an allotment of time that the wirelessly-enabled device waits before providing an indication (see above), but do not explicitly teach an indication that the wireless transaction has been completed.
Parlange et al. do not disclose the following limitations.
However, SKLOVSKY et al. disclose -issuing an activity timeout signal upon determining that the first command-based timer has expired before a second command is received from the credit card reader; and -providing, by the wirelessly-enabled device, the indication that the payment transaction has been completed when the activity timeout signal has been issued (see e.g. paragraphs 0042, 0025, 0026; claims 2, 4 0031, 0041-- In one embodiment, referring to FIG. 2, the secure controller 200 can detect a last command sent to the NFC modem 170, set up a transaction completion flag (TCF) upon identifying the last command, and inform the mobile host of a completion of the contactless transaction.  -- The hardware interrupt can be generated, for instance, by signaling a transaction completion flag (TCF) in an events status register (ESR). The mobile host can then read the value of the TCF and determine whether or not the transaction completed. In another arrangement, messages can be delivered to the host after all data processing and data transaction has been completed with the NFC Reader. ---, wherein the secure controller generates a hardware interrupt or a message for indicating a completion of data transaction.  --- wherein the timeout generates hardware interrupt signals for an event completion. ---It should also be noted that the interrupt can be timer driven. For example, the Timer 280 can determine if a timeout occurs, and the secure controller 200 can notify the mobile host 125 of the time out.).
 At step 312, the secure controller 200 can set up a transaction completion flag (TCF) in response to detecting the applet's command. In practice, the secure controller 200 can generate the TCF in response to state transitions caused by event execution between the secure controller via NFC modem 140 and the NFC reader 170. For example, as shown in FIG. 5, the secure controller 200 can identify a command 205 sent to the NFC reader 170. The secure controller 200 can then set up the software-based TCF in the ESR 232. The TCF is used to indicate a status of the transaction
0039- When the data exchange has been performed, the secure controller 200 can set the value of the TCF to COMPLETE. Eventually, the secure controller 200 can send a message to the mobile host 125.
[0041] If the TCF is set to COMPLETE, the secure contactless transaction is considered complete, and the mobile host 125 can present status and event notifications to the user interface.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Parlange et al., and include the steps cited above, as taught by SKLOVSKY et al., in order to accurately inform the user of end of transaction events and allow the mobile host to display information, such as a wait status, or an in-progress timer to the user (see e.g. paragraphs 0005, 0041).
Parlange et al., in view of SKLOVSKY et al do not disclose the following limitations.
However, Olson et al. disclose 
-receiving, by the wirelessly-enabled device, a first command and a second command from a credit card reader; detecting a command type of the first command; setting a duration of a first command-based timer based at least in part on the detected command type of the first command and a type of data associated with the first command; ---setting a duration of a second command-based timer based at least in part on a type of data associated with the second command, wherein the type of data associated with the second command is different from the type of data associated with the first command, and wherein the second command-based timer is different from the first command-based timer;
wherein the first command-based timer is based at least in part on a first data type associated with the first command, and wherein the second command-based timer is based at least in part on a second data type associated with the second command.
Similarly, once the payment card 100 is swept through a magnetic stripe reader during a transaction, the processor 160 can initiate a payment timer, such as a ten-second or one-minute timer,)
[0064] Once payment through the payment card 100 is authenticated and/or once a user selects a payment method, the processor 160 can set a payment timer, such as a two-minute or a five-minute timer. 
[0107]  initiating a timed payment mode comprising a payment timer in Block S420; receiving a selection for the first payment method through the first input region 131 in Block S430, the first payment method associated with a first magnetic sequence command stored in memory; 
 [0114] Block S420 can specify a default timer length for the payment timer, such as five minutes. Block S420 can also sync with the mobile computing device and retrieve a suggested timer length from the mobile computing device. For example, the mobile computing device can estimate an optimum timer length based on a time of day, a location of the user (e.g., determined by a global positioning system sensor in the mobile computing device), a preference of the user, etc., and Block S420 can retrieve the estimated optimum timer length from the mobile computing device.)
The Examiner notes that the first command type is the establishment of connection/enablement of the payment function with a ten-second or one-minute timer,  and the second command type is the read command /selection of the payment method with a two-minute or a five-minute timer.  The type of data for each of these commands are obviously different. 
***The first type of data is a sequence of four inputs/passcode. (see e.g. paragraphs 0052- For example, the processor 160 can receive a series of inputs entered into the input regions, compare the series of inputs to a passcode stored on the payment card 100 (i.e., in memory), and authenticate use of the payment card 100 if the series of inputs matches the passcode. (e.g., a sequence of four inputs)
[0053]- For example, the processor 160 can authenticate a specific number, sequence, and/or interval (e.g., timing) of impulses on the sheet 110 as a passcode and thus unlock [0090] Block S260 of second method S200 recites, in response to authenticating the series of inputs as the passcode, enabling the payment function of the magnetic stripe emulator 140. k the payment card 100 for use. 
***The payment method data includes magnetic sequence commands for various payment methods.  (See e.g. paragraph 0038- In one example implementation, a magnetic sequence command includes data commonly included in a Track 2 standard (i.e., a banking industry magnetic tripe standard) including: a start sentinel (e.g., ';); a primary account number (PAN) (e.g., a credit card number); a separator (e.g., `=`); an expiration date (e.g., alphanumeric characters in the form of `YYMM`); a service code (e.g., a first digit specifying interchange rules, a second digit specifying authorization processing, a the third digit specifying a range of services); discretionary data (e.g., a card verification code (CVV); an end sentinel (e.g., `?`); and/or a longitudinal redundancy check (LRC) (e.g., a validity character calculated from other data on the track). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Parlange et al., in view of SKLOVSKY et al., and include a duration of a timer based on command type and data type, as taught by Olson et al., as a security measure to prevent fraudulent use of the payment card (see e.g. paragraph 0084).

Re-claims 9, 11, Parlange et al., do not disclose the following limitations.
However, SKLOVSKY et al. disclose a method wherein the indication that the payment transaction has been completed comprises at least one of a visual indication, an audio indication, or a haptic indication (see e.g. paragraph 0041).---a method further comprising deactivating, in response to the activity timeout signal, at least one of an NFC interface or an NFC radio included in the wirelessly-enabled device (see e.g. paragraphs 0012, 0041, 0043, 0031); a method wherein each of the first and second command-based timers includes a predetermined amount of buffer time (see e.g. claim 23).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Parlange et al., and include the steps cited above, as taught by SKLOVSKY et al., in order to provide a secure execution environment for wireless transactions (see e.g. paragraph 0006).

Claim 12 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.

Re-claims 16, 17, although Parlange et al. anticipate the limitations in at least paragraphs 0069, 0048 , 007, 0045, 0027).
SKLOVSKY et al. disclose an NFC-enabled device wherein the NFC interface is further configured to receive the first and second commands from an NFC reader; --wherein the NFC interface is further configured to receive the first command based at least in part on the NFC-enabled device being positioned within a near field range of the NFC reader (see e.g. paragraphs 0010, 0011)


Claim 19 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.

Re-claim 21, Parlange et al. disclose a method, wherein the first command is a read command instructing the wirelessly-enabled device to retrieve first user data from memory included in the wirelessly-enabled device (see e.g. paragraphs 0040, 0041).

Re-claim 24, Parlange et al. disclose a method, wherein the command type of the first command includes at least one of a read command, a memory address indicator, a write command, a data encryption command, a device authentication command, and a user authentication command (see e.g. paragraphs 0058, 0040, 0041).  

Re-claim 25, Parlange et al. disclose a method,  wherein the type of data associated with the first command includes at least one of an amount of data associated with the first command, and an encryption status of the data associated with the first command (see e.g. paragraph 0045).

Claims 2, 3, 5, 10, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parlange et al. (2008/0277482 A1), in view of SKLOVSKY et al. (2008/0162361 A1), in view of ), in further view of Olson et al. (2013/0320080 A1), in further view of Bierbaum et al. (9552584 B1).
Re-claims 2, 10, Parlange et al., in view of SKLOVSKY et al., in view of Olson et al., do not explicitly disclose the limitations as claimed. 
However, Bierbaum et al. disclose a method, further comprising: canceling the first command-based timer when the second command is received before the first command-based timer has expired; initiating a second command-based timer in response to receiving the second command before the first 
a method further comprising deactivating, in response to the activity timeout signal, at least one of an NFC interface or an NFC radio included in the wirelessly-enabled device. (see e.g. col. 10, lines 12-18). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Parlange et al., in view of SKLOVSKY et al., in view of Olson et al., and include the steps cited above, as taught by Bierbaum et al., in order to protect the electronic wallet with the timeout function (see e.g.. col 7, lines 27-28; also so that confidential information is unavailable for reading (see e.g. col. 10, lines 13-14).

Re-claim 3: “a method further comprising storing information correlating the first and second commands with one or more timer values in a table associated with the applet.
 Parlange et al. in view of anticipates different values for the timer.”
Parlange anticipates programming a timer with values (see e.g. paragraph 0046).
SKLOVSKY et al., disclose an applet can reside and execute in the secure controller 200 and communicate with the NFC reader 170 via the NFC modem 140.---The secure controller 200 can also include a timer 280 communicatively coupled to the CPU 270 and data manager 220 for generating timeout signal to data manager (see e.g. paragraphs 0027, 0031)
Olson et al. disclose Block S420 can specify a default timer length for the payment timer, such as five minutes. Block S420 can also sync with the mobile computing device and retrieve a suggested timer length from the mobile computing device.. (Block S420 can retrieve the estimated optimum timer length from the mobile computing device. (see e.g. paragraph 0114).
Therefore, it is considered an obvious variation of Parlange, in view of SKLOVSKY et al., in view of Olson et al. to store information correlating the commands with a time value in the applet based a set predetermined rule to facilitate processing of transactions. 



Claim 13 recites similar limitations as claim 2 and is therefore rejected under the same arts and rationale.

Re-claim 14, Parlange et al. disclose an NFC-enabled device, wherein each of the first and second commands comprises at least one of a read command, a write command, an encryption command, a decryption command, an electronic wallet update command, or an authentication command (see e.g. paragraphs 0022, 0027, 0040, 0045).

Claim 15 recites similar limitations as claim 3 and is therefore rejected under the same arts and rationale.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Parlange et al. (2008/0277482 A1)
, in view of SKLOVSKY et al. (2008/0162361 A1), in view of Olson et al. (2013/0320080 A1), in further view of ZHANG (2009/0221240 A1)
Re-claim 22, Parlange et al., in view of SKLOVSKY et al., in view of Olson et al., do not explicitly teach the limitations as claimed.
However, ZHANG teaches a method wherein the second command is a write command instructing the wirelessly-enabled device to write second user data in place of the first user data within the memory included in the wirelessly-enabled device (see e.g. paragraphs 0007, 0021, 0022 -- The mobile device also includes a passive near-field transponder with an electrically erasable, programmable, read-only memory (EEPROM) storage device. The near-field transponder can be, for example, a radio frequency identification (RFID) transponder, a Near-Field Communication (NFC) transponder, or any other near-field communications device. The near-field transponder is activated by a continuous radio frequency signal from a proximate near-field reader. The passive near-field transponder backscatters a response modulated with the existing data in the EEPROM. The near-field transponder can receive data from the near-field reader, which the transponder can write into the EEPROM.
--The exit RFID reader 150 then computes the charge for the subway trip as a function of the difference between the starting location and the destination location of the exit RFID reader 150. The passive RFID transponder 16 then receives from the exit RFID reader 150 the amount charged for the trip, which the CPU 60 accesses from the EEPROM 14 of the RFID transponder 16, deducts from the current stored-value in the PROM 64, and stores the balance in the PROM 64. The CPU 60 can output the balance value to the LCD display 102 for presentation to the user.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Parlange et al., in view of SKLOVSKY et al., in view of Olson et al., and include write second user data in place of the first user data within the memory included in the wirelessly-enabled device, as taught by ZHANG, in order to enable the mobile device to maintain a current stored-value used for payment (see e.g. paragraph 0018).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Parlange et al. (2008/0277482 A1), in view of SKLOVSKY et al. (2008/0162361 A1), in view of Olson et al. (2013/0320080 A1), in further view of Bush et al. (2013/0317924).
Re-claim 23, Parlange et al., in view of SKLOVSKY et al., in view of Olson et al., do not explicitly teach the limitations as claimed.
However, Bush et al. teach a method further comprising receiving, by the wirelessly-enabled device, a select command from the NEC reader that instructs the applet to begin processing the first and second commands, wherein the select command is received before the first command is received (see e.g. paragraphs  0047, 0010, 0041, 0050, 0053 -In one embodiment, reader 120 implements a function referred to as an Entry Point Manager (EPM) to control which application in a mobile device is selected. In this embodiment, EPM controls whether reader 120 sends a command to mobile device 110 to select an application that performs a commerce transaction or a command that performs a payment transaction. A command to select a commerce application is referred to herein as "Select Commerce." A command to select a payment application is referred to herein as "PPSE Select."  --In one embodiment, a system for managing contactless transactions includes at least one processor. An activation request is received. A first tap from a mobile device is identified. The first tap occurs when the mobile device is placed within a predetermined proximity to the system. A first select command including an AID corresponding to a first application is transmitted to the mobile device.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Parlange et al., in view of SKLOVSKY et al., in view of Olson et al., 

Response to Arguments
Applicant’s arguments with respect to the office action dated 8/5/21 have been considered but are moot due to the new rejection.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. a) Dominguez et al. (US 20150347328 A1) 
b) Ajanovic et al. (5761444)
c) Peri et al. (2017/0178103 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

January 10, 2022